         Case 1:15-cv-00701-JWF Document 204 Filed 08/10/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
DOUGLAS J. HORN and CINDY HARP-HORN,

                     Plaintiffs,                       Civil Action No.
                                                       15-cv-00701-FPG
 -against-
                                                       Hon. Magistrate Judge
MEDICAL MARIJUANA, INC., DIXIE                         Jonathan W. Feldman
HOLDINGS, LLC, RED DICE HOLDINGS, LLC,
and DIXIE BOTANICALS,

                     Defendants.




                     Defendant Dixie Holdings’ Memorandum of Law
                             in Response to Court’s Request
                        for Briefing on Supplemental Jurisdiction




                                         MAZZOLA LINDSTROM, LLP
                                         Attorneys for defendant Dixie Holdings, LLC
                                         1350 Avenue of the Americas, 2nd Floor
                                         New York, NY 10019
                                         Tel: 646-216-8300
                                         Cell: 917-584-4864




Of Counsel:   Richard E. Lerner
              Jean-Claude Mazzola
              Hanoch Sheps


Dated: August 10, 2021
       New York, New York
         Case 1:15-cv-00701-JWF Document 204 Filed 08/10/21 Page 2 of 4




              Adoption of Co-Defendants’ Arguments, and Supplement Thereto
       Defendant Dixie Holdings, LLC, by their undersigned counsel, submit the following

memorandum of law in response to the court’s text order of August 3, 2021 (ECF DKT. No.

202), in which the court directed the parties to “brief the issue of whether the Court should

exercise supplemental jurisdiction over Plaintiff's sole remaining cause of action: a state law

claim for fraudulent inducement.” In the interest of judicial economy and expediency, we adopt

and incorporate by reference the arguments made in behalf of defendants Medical Marijuana Inc.

and Red Dice Holdings LLC on the issue before the court. However, we add the following.

       In Wolde-Meskel v. Vocational Instruction Project Community Services, 166 F. 3d 59 (2d

Cir. 1999), the Second Circuit noted that, for determining whether the amount-in-controversy

requirement is satisfied, the court must look to the complaint at the time it was filed. Thus, in the

case at bar, the court should focus not just on whether plaintiff’s fraudulent-inducement claim is

worth more than the $75,000 threshold amount, but instead on whether the original state-law

claims asserted in plaintiff’s complaint satisfied the $75,000 requirement.

       Here, the original complaint did not allege a dollar amount sought in the ad damnum

clause, or within the allegations themselves. However, the plaintiff did specifically allege, with

respect to one the state-law claims, that the damages were in excess of the jurisdictional amount

required for diversity jurisdiction. (See, paragraph 87, with respect to the claim of negligent

infliction of emotional duress). Additionally, the ad damnum requested, as to all causes of action,

as follows: (emphasis added)

       WHEREFORE, Plaintiffs demand judgment against the defendants, for actual,
       consequential, incidental, statutory and punitive damages as follows:

       i. On all causes of action, actual and compensatory damages in a sum of money
       having a present value which exceeds the jurisdictional limits of this Court;
         Case 1:15-cv-00701-JWF Document 204 Filed 08/10/21 Page 3 of 4




       The issue then is whether, to a legal certainty, at the time the complaint was filed, there

was no legal possibility of a recovery on the state-law claims of over $75,000. As the Wolde-

Meskel court stated:

       [T]here has been no argument presented or finding made that the jurisdictional
       allegations of the complaint were made in bad faith in an attempt to feign
       jurisdiction. In any event, to demonstrate a filing in bad faith, "[i]t must appear to
       a legal certainty that the claim is really for less than the jurisdictional amount to
       justify dismissal." St. Paul [Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283,
       289-90, 58 S.Ct. at 590 (1938)] Legal certainty is analyzed by what appears on
       the face of the complaint; subsequent events – such as a valid defense offered by
       the defendant, or actual recovery in an amount less than the minimum
       jurisdictional amount—"do[] not show [plaintiff's] bad faith or oust the
       jurisdiction." St. Paul, 303 U.S. at 289, 58 S.Ct. at 590.

       The case of Yong Qin Luo v. Mikel, 625 F.3d 772 (2d Cir. 2010), is instructive because

the complaint in that matter, having been removed to federal court from a New York state court,

lacked a specific dollar amount claimed as damages, because New York prohibits stating a dollar

amount in such complaints. After the case was dismissed, the plaintiff argued that removal was

improper because the jurisdictional threshold amount had not been pled. The Second Circuit

noted (a) that the plaintiff had made a settlement demand of $600,000, and (b) that the plaintiff,

at the initial status conference, declined to limit her damages to less than $75,000. This sufficed

to establish that the claim was worth more than the threshold amount at the time of removal.

       Here, plaintiffs Douglas and Cindy Harp-Horn alleged in their original complaint that “all

causes of action” that had been pled satisfied the jurisdictional threshold; therefore, it does not

appear that plaintiff Douglas Horn can now argue that diversity jurisdiction is lacking; rather,

this case can only be dismissed for lack of diversity jurisdiction if this court were to find, to a

legal certainty, that there was no possible way for the plaintiff to have recovered more than

$75,000 on the state-law causes of action when the suit was brought, such that such claims must

have been asserted in bad faith.


                                                   2
         Case 1:15-cv-00701-JWF Document 204 Filed 08/10/21 Page 4 of 4




                                             Conclusion
        Should the court conclude, to a legal certainty, that plaintiffs’ original state-law claims

could not possibly have satisfied the jurisdictional $75,000 threshold for diversity jurisdiction,

defendant Dixie Holdings LLC submits that the court should nonetheless exercise supplemental

jurisdiction, for the reasons stated by co-defense counsel. If, however, the court were to find that

the original state-law claims were not, to a legal certainty, worth less than $75,000, it must retain

diversity jurisdiction.


DATED:          New York, New York
                August 10, 2021
                                                  Respectfully submitted,

                                                  Mazzola Lindstrom LLP

                                                  By: /s/ Richard E. Lerner
                                                  Richard E. Lerner
                                                  Attorneys for defendant Dixie Holdings, LLC
                                                  1350 Avenue of the Americas, 2nd Floor
                                                  richard@mazzolalindstrom.com




                                                  3
